Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 1 of 55   PageID #: 2615
                                                                                   1



       1                        UNITED STATES DISTRICT COURT

       2                              DISTRICT OF MAINE

       3

       4     UNITED STATES OF AMERICA       )
                                            )
       5                                    )           CRIMINAL ACTION
                      vs.                   )
       6                                    )   Docket No. 1:14-cr-00129-JAW-1
                                            )
       7     SIDNEY P. KILMARTIN,           )            ORAL ARGUMENT
                                            )
       8                     Defendant.     )

       9

      10

      11                         TRANSCRIPT OF PROCEEDINGS

      12         Pursuant to notice, the above-entitled matter came on

      13   for ORAL ARGUMENT before the HONORABLE JOHN A. WOODCOCK, JR.,

      14   in the United States District Court, Bangor, Maine, on the

      15   16th day of August, 2017, at 10:07 a.m.

      16

      17

      18   APPEARANCES:

      19   For the Government:                         Halsey B. Frank, Esquire

      20   For the Defendant:                          Bruce M. Merrill, Esquire

      21

      22

      23                        Julie G. Edgecomb, RMR, CRR
                                  Official Court Reporter
      24

      25   Proceedings recorded by mechanical stenography; transcript
           produced by computer.
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 2 of 55   PageID #: 2616
                                                                                     2



       1         (Proceedings held in open court.)

       2               THE COURT:    Good morning.

       3               MR. FRANK:    Good morning, Your Honor.

       4               MR. MERRILL:    Good morning, Your Honor.

       5               THE COURT:    We're here in the matter of United

       6   States versus Sidney P. Kilmartin, which is 14-cr-129-JAW.

       7         Would counsel please enter their appearances.

       8               MR. FRANK:    Halsey Frank for the United States.

       9   Good morning, Your Honor.

      10               THE COURT:    Good morning, Mr. Frank.

      11               MR. MERRILL:    Good morning, Your Honor.        Bruce

      12   Merrill on behalf of Sidney Kilmartin.

      13               THE COURT:    Good morning, Mr. Merrill.

      14         First, I would again like to thank counsel.           I found the

      15   supplemental memorandum very helpful and well done.            I knew I

      16   was going to get good briefing, and I appreciate the efforts.

      17         I have a number of questions, but I don't want to

      18   preclude you, Mr. Merrill, if you wish to speak first, that's

      19   fine, and then, Mr. Frank, you can speak, or I can just go

      20   right in on the questions.

      21               MR. MERRILL:    Your Honor, in speaking to Mr. Frank,

      22   first thanking him for sending me an e-mail over the weekend

      23   or I would have never realized that I filed the motion for an

      24   extension, but never filed a reply brief, so I apologize to

      25   the court for that oversight on my part.
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 3 of 55   PageID #: 2617
                                                                                   3



       1         But I was also saying -- and I think that Mr. Frank

       2   agrees -- that we've covered everything that I think the court

       3   addressed in the December 15th hearing, and at least for

       4   Mr. Kilmartin's part, I'm ready to answer any questions that

       5   the court may have.

       6               THE COURT:    All right.    How about you, Mr. Frank, do

       7   you want to speak first, or do you want me to go right forward

       8   into questions?

       9               MR. FRANK:    I think I agree with Mr. Merrill, Your

      10   Honor, if we proceed to questions directly and --

      11               THE COURT:    All right.    I was going to see if I can

      12   get on my computer here for a second.         Well, I guess that's

      13   thinking for a little while.

      14         So -- so this is the way I've approached the problem that

      15   -- if you want to sort of divide the charges up into different

      16   categories, first, we have a series of fraud cases, and that's

      17   Count 5, Count 7, and Count 12; and then we had three death

      18   cases involving Mr. Denton, and that's Count 1, Count 14, and

      19   Count 15.    Count 15 Mr. Kilmartin was found not guilty on.

      20         So if we take those crimes generally and discuss them as

      21   the wire and mail fraud counts and then the death counts, I

      22   want to first ask counsel about the fraud cases here.            Now,

      23   one way to think about this case, it seems to me, is to think

      24   about it as if it were separately tried on the fraud counts,

      25   just taking the fraud counts and setting them aside and not
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 4 of 55   PageID #: 2618
                                                                                   4



       1   intermingling the fraud counts with the Denton death counts.

       2   If we were just -- if -- if we were just handling a fraud case

       3   -- wire and mail fraud, then what the government would have to

       4   prove is -- was really set forth in the jury instructions, and

       5   one of the elements that the government would have to prove on

       6   all of those cases -- those three counts -- is that the

       7   defendant entered into a scheme and that it was the defendant

       8   himself, and not someone else, who perpetrated the mail and

       9   wire fraud.

      10         And it's -- it's complicated a little bit by the fact

      11   that just before trial, the defendant pleaded guilty to the

      12   other mail frauds, but I reviewed at the last oral argument

      13   with Mr. Ridge exactly what he said to the jury at the time of

      14   the opening about whether he was conceding the other -- the

      15   fraud counts, and it seemed to me that he tiptoed around it,

      16   but he really didn't concede.       He basically said the

      17   government has to prove that Mr. Kilmartin was the one who

      18   perpetrated those frauds.

      19         So I guess for -- my first question for you, Mr. Merrill,

      20   is, why wouldn't evidence of the other frauds be admissible as

      21   direct evidence of the -- first, the scheme and then, in

      22   addition to the scheme, the fact that Mr. Denton -- I'm sorry

      23   -- Mr. Kilmartin was the one who perpetrated the scheme

      24   involving the wire and mail frauds with Mr. Denton?

      25               MR. MERRILL:    I -- I think that the First Circuit
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 5 of 55   PageID #: 2619
                                                                                   5



       1   has made it clear that as far as proving the scheme, that that

       2   would be intrinsic evidence and would be admissible, and I

       3   don't think that I have suggested in any of my papers

       4   otherwise.    I -- Your Honor, at the December hearing, recited

       5   the First Circuit case law in that area and I think it would

       6   come in as intrinsic -- intrinsic evidence.

       7         And the only point that I would make there and -- and

       8   where I took issue with what the government was saying is even

       9   if it comes in as intrinsic evidence, you still have to do a

      10   403 analysis.     403's always in play.      403 just doesn't work as

      11   404(b).    It's -- it's always --

      12                THE COURT:   Sure.

      13                MR. MERRILL:   -- in play.

      14                THE COURT:   Yeah.

      15                MR. MERRILL:   90 percent of the time when a defense

      16   attorney's making an argument, it's on the basis that it's

      17   unduly prejudicial to the client.        So I'm not making the

      18   argument that this was just a fraud case and we're just

      19   talking about a scheme that Mr. Frank may not have been able

      20   to bring that evidence in as direct intrinsic evidence of the

      21   scheme.

      22                THE COURT:   All right.    If -- if we assume that

      23   that's the case, then I agree with you that -- I mean, all

      24   evidence is subject to a Rule 403 analysis.            But what I did is

      25   I took a look -- the -- the defendant had agreed to a
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 6 of 55   PageID #: 2620
                                                                                     6



       1   stipulation, as you know, and that was placed into evidence,

       2   and that -- the question that the First Circuit has asked in

       3   404 -- 404(b) cases -- and I think it's probably equally

       4   applicable to a 403 analysis anyway -- is, what did the

       5   government already have in evidence?         What was agreed to?        And

       6   was the additional evidence necessary in light of what was

       7   already established and proven?        I think that's a fair point

       8   in this case where you have a stipulation as to most of the

       9   evidence.

      10         But most of the evidence wasn't all of the evidence, and

      11   what I did is I went through and I looked at what the

      12   witnesses like Walter Cottle and Stacey Williams and Cynthia

      13   Kirschling all said that was not just -- not the same and

      14   didn't flesh out what was in the stipulation, but actually

      15   added detail to the nature of the scheme that would have

      16   allowed the jury to evaluate whether or not it was

      17   Mr. Kilmartin involved in the scheme with Mr. Denton.

      18         And to that end, each of these individuals, like

      19   Mr. Denton, was suicidal.       Each of these individuals -- and

      20   I'm saying one was the grandmother actually, but she was

      21   really testifying about Mr. Kilmartin's dealings with her

      22   granddaughter, so I'm really talking about the granddaughter,

      23   although the testimony came in through the grandmother -- each

      24   of these individuals, I believe, talked about getting onto the

      25   blog site.    Each of these individuals had e-mail exchanges
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 7 of 55   PageID #: 2621
                                                                                   7



       1   with skiptin.     Each of the e-mails sent money -- each of these

       2   individuals sent money to the person they thought was skiptin

       3   through PayPal or Western Union.        When they got the packages,

       4   the packages were all similar.        They were -- they had -- the

       5   envelopes were similar.      When they opened it up, there was a

       6   clear baggie in each of these packages.         The language that was

       7   used in the e-mail exchanges between skiptin and these other

       8   individuals had a certain tone; they were -- there was a

       9   language that was used and content that was communicated,

      10   including, in some instances, how much was needed in order to

      11   cause death.

      12         And then for these individuals, like Mr. Denton, they all

      13   tes -- or some -- most of them -- some of them testified,

      14   let's put it this way, that they didn't get what they had

      15   ordered, that it turned out to be Epsom salts, and that was

      16   established through -- when they turned the poison over -- or

      17   what they thought was poison, it turned out to be Epsom salts,

      18   at least according to the government.

      19         So the -- the danger is the -- really, the emotional

      20   nature of the testimony, and some of it, as I remember, was

      21   quite emotional.     I remember, in particular, being impressed

      22   with Stacey Williams, and there were some others who were

      23   quite emotional.     Others were strangely sort of matter of fact

      24   about the way they described this whole business.

      25         But the -- the risk, it seems to me, was mostly this
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 8 of 55   PageID #: 2622
                                                                                   8



       1   infusion of emotion in the trial.        But why wouldn't all of the

       2   additional pieces of cumulative evidence that I've indicated

       3   there that were not contained in the stipulation have been

       4   properly admissible under Rule 403 in proving the fraud?

       5               MR. MERRILL:    Cognizant of the principle Old Chief,

       6   that the government gets to prove its case, I don't take issue

       7   with the court suggesting that there were parts of the

       8   testimony that were relevant to proving the scheme -- who they

       9   were dealing with, the e-mails back and forth, the bags that

      10   it came in.

      11         But all of that stuff had been turned over to the postal

      12   inspectors and that information could have come in without

      13   bringing out the fact of the pathetic nature -- and I say that

      14   with all due kindness to these witnesses -- but their lives in

      15   terms of what they described was pathetic that they had

      16   reached the point where they wanted to die and they were going

      17   on this Web site and explaining -- for example, Deputy

      18   Constable Quinn, why was it necessary for him to describe that

      19   Mr. Jorgensen had 20 years earlier tried to commit suicide by

      20   putting a shotgun in his mouth and that when he went to see

      21   him, he recognized him because of his disfigurement?            That

      22   doesn't go to any element of mail or wire fraud.

      23         The information that he had could have come in without

      24   telling that story.      It didn't add anything to the

      25   government's need to satisfy its burden of proof.            And so what
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 9 of 55   PageID #: 2623
                                                                                   9



       1   I'm saying is in recognition of Old Chief, yes, the government

       2   gets to try its case, but if you look at what they say in

       3   Varoudakis, I believe is how you pronounce the case, but

       4   they're basically saying, unlike the court that gets hit with

       5   this either in a motion in limine or even in the -- the heat

       6   of trial, the government has the ability to do this analysis

       7   ahead of time and figure out, is there a better way that we

       8   can get this in and not run the risk?

       9         And -- and the First Circuit cautions in Varoudakis that

      10   they see this happening too often, that the government's not

      11   doing its job of making sure that it can try its case, but

      12   avoiding creating these issues that are unnecessary.

      13               THE COURT:    Why wouldn't the kind of person that he

      14   was dealing with be relevant for proving a fraud?            So what I'm

      15   thinking is that -- I mean, if you -- if you just saw the

      16   e-mails back and forth, you wouldn't get a real sense for who

      17   these people were and why they were so susceptible to fraud.

      18               MR. MERRILL:    I think that that could be done, in

      19   all due respect, by having testimony that there is this black

      20   site out there, and it's for people who are contemplating

      21   suicide and having somebody testify to what this site is and

      22   that these -- each of these people went to that site where

      23   they made contact with this individual skiptin, without having

      24   the people say I suffered a breakdown, I found my daughter --

      25   my granddaughter's picture on her -- I forget whether it was a
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 10 of 55   PageID #: 2624
                                                                                      10



       1    phone or a laptop now -- with a scarf around her neck like she

       2    was hanging herself.

       3          That -- that's where I say you're gilding the lily.               You

       4    don't need that to prove your case, and it -- it runs -- the

       5    -- the danger -- and I think what's important here is they

       6    talk about the risk of undue prejudice, the danger of undue

       7    prejudice, or the potential to have the jury reach a verdict

       8    on an improper basis.

       9          It doesn't say you have to show it, and that's why I took

      10    issue with the government's suggestion that the government

      11    (sic) didn't decide this on an emotional basis.           How does the

      12    government know that?      We don't know that.

      13                THE COURT:   You mean the jury?

      14                MR. MERRILL:    Nobody knows why the government -- I'm

      15    sorry -- the verdict -- the jury reached the verdict they did,

      16    but all of the case law says you have to protect against the

      17    risk, the danger, the potential.       And when you have this

      18    testimony that doesn't really add to the government's proof as

      19    far as the elements are concerned, it's really over the top,

      20    especially this.

      21          And what I keep coming back to and -- and I have a

      22    problem with is in the Ford case, they thought that a police

      23    officer coming in and testifying about a prior conviction for

      24    a marijuana grow, which is clearly not emotional testimony;

      25    it's a statement of fact.      Now you compare that to Walter
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 11 of 55   PageID #: 2625
                                                                                     11



       1    Cottle, who couldn't remember anything and there was no

       2    objection -- I don't know whether Mr. Ridge had agreed that

       3    there'd be a little bit of leading -- but Mr. Frank said,

       4    well, did this happen about the time of your breakdown?            Oh,

       5    yeah.    Or -- or the -- the woman -- and I -- and I forget her

       6    name, but it's in my brief, because I took their actual

       7    questions where the government twice had to say, I'm sorry, I

       8    don't mean to upset you.

       9                 THE COURT:   Right.

      10                 MR. MERRILL:   Again, I'm sorry I don't mean to upset

      11    you.     I believe -- and I think this is what the Varoudakis

      12    case is talking about -- that the government has its right

      13    under Old Chief to prove its case, but there's still got to be

      14    a limit, i.e., 403, as to what you can bring in and not

      15    trigger that risk, that danger, that potential that you're

      16    going to have a verdict based upon emotion rather than the

      17    facts.

      18                 THE COURT:   He -- I mean, the -- you're giving an

      19    example of precisely why I decided to appoint you to represent

      20    Mr. Kilmartin because you do such a nice job in these cases,

      21    Mr. Merrill.

      22            So what we had is a fair amount of testimony about

      23    Mr. Denton, and that testimony was mostly from his niece, and

      24    she testified, at some length, about the struggles he had had

      25    with mental health and depression and his continually
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 12 of 55    PageID #: 2626
                                                                                     12



       1    threatening to commit suicide and the -- the difficulty that

       2    the whole family, including herself -- she sort of took on

       3    this role as being her -- his caretaker, if you will -- and

       4    that testimony was emotional, but it also sort of framed who

       5    Mr. Denton was.     Mr. Denton was a depressive apparently; he

       6    had severe mental health issues; and he was, accordingly,

       7    vulnerable to somebody saying I'll send you something that

       8    will relieve your troubles in this world.

       9          And the other people who came before the court, I will

      10    say some of them, as I've said, aren't -- were surprisingly

      11    unemotional about this.      They simply, sort of matter of fact,

      12    described I had this terrible problem, I was going through a

      13    swoon in my life, and now I'm recovered and I'm glad I am.

      14    But others were emotional; I think particularly Stacey

      15    Williams, as I recall, was quite emotional.

      16          But there -- there was a commonality at least in the way

      17    Mr. Denton was described and the way these people described

      18    themselves.    And doesn't that go to an important part of

      19    fraud?   That -- fraud is -- part of fraud is picking your

      20    victim, and picking your victim -- you know, you don't try and

      21    perpetrate a financial fraud against somebody who's highly

      22    sophisticated in financial matters.        You -- you seek out and

      23    -- and -- or maybe they seek you out, as happened here, but

      24    you go to places where you know that people who are attracted

      25    to the Web site are going to be vulnerable.            And, basically,
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 13 of 55   PageID #: 2627
                                                                                    13



       1    why shouldn't that testimony be allowed?         I mean, after all,

       2    these were not people that the government picked.           These are

       3    the people that Mr. Kilmartin himself was dealing with; those

       4    -- those were the people he -- he chose to defraud.

       5          So I'm having a little trouble understanding -- I

       6    understand that it's -- it hurts the defense case to have this

       7    emotion in.    But why isn't that singular commonality of

       8    individuals an appropriate thing for the jury to consider when

       9    they're trying to figure out whether it was Mr. Denton who

      10    perpetrated the scheme against -- Mr. Kilmartin who

      11    perpetrated the scheme against Mr. Denton?

      12                MR. MERRILL:    Two things, if I could.       As I

      13    indicated, I read Mr. Ridge's opening statement a little bit

      14    differently.    He talks about the scheme that Mr. Kilmartin

      15    pled guilty to.     He said, he pled guilty to the allegations

      16    that he engaged in a course of conduct in which he negotiated

      17    for money from people, and in exchange for that money, he did

      18    not provide to them that which the person thought he or she

      19    was purchasing, and that is fraud, and Mr. Kilmartin has

      20    admitted to that scheme.      And that scheme rolls over into the

      21    Andrew Denton counts, the nondeath counts, and the government

      22    need only prove that Mr. Kilmartin took the steps necessary to

      23    make Mr. Denton a victim in that scheme --

      24                THE COURT:   Right.

      25                MR. MERRILL:    -- of defrauding buyers.
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 14 of 55   PageID #: 2628
                                                                                    14



       1                THE COURT:   So what -- what I understood that to be

       2    -- and I think -- I don't think you and I disagree on this --

       3    I'm going to suspect we don't -- I thought he admitted that

       4    his client was involved in the scheme, but he didn't admit and

       5    he put the government to its burden of proof that he was

       6    involved in the scheme as regards Mr. Denton.

       7                MR. MERRILL:    Correct.   He -- he said it rolls over

       8    to Mr. Denton, and all the government need prove that he made

       9    Mr. Denton a victim of that scheme.

      10                THE COURT:   So he was -- he said, look, he

      11    perpetrated -- and he -- it would have been impossible for him

      12    to deny the scheme since he pleaded guilty earlier that day to

      13    the scheme itself as regards the other individuals.

      14                MR. MERRILL:    So if you take that statement, and

      15    you've got the niece testifying, and the niece turns over the

      16    e-mails where Mr. Kilmartin and Mr. Denton are conversing

      17    about the first product that he sold him and that Mr. Denton

      18    was very upset about that and he filed an IC3 complaint and

      19    you're going to get what -- what's coming to you, and

      20    Mr. Kilmartin said, no, no, no, I'll take care of it, gives

      21    him a reason for why he didn't send him the right stuff, but

      22    he's going to send it to him again.        Doesn't that make

      23    Mr. Denton part of that scheme at that point?

      24                THE COURT:   Well --

      25                MR. MERRILL:    Why is it necessary to have all the
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 15 of 55   PageID #: 2629
                                                                                    15



       1    other witnesses come in with all of their emotional baggage,

       2    and at what point does the court, as the gatekeeper, say,

       3    you're -- you're risking that there is going to be an

       4    emotional verdict or you're risking this undue prejudice

       5    that's coming in?

       6                 THE COURT:   Right.   How about the issue that I

       7    raised -- I get your point about -- I mean, that's why we're

       8    here.    I think I -- I had raised the issue after I got the

       9    Ford case, which seemed to me to be at least a -- perhaps a

      10    higher and more intensive examination of 404(b) and 403 than

      11    I'm used to, let's just put it that way.         But that may be a

      12    signal from the First Circuit that it's looking at these

      13    404(b) and 403 cases with a more critical eye.

      14            But come back to my question about the commonality

      15    between victims.     Why -- I'm still struggling as to why that

      16    wouldn't be appropriate.      Why wouldn't -- you have the

      17    testimony about who Mr. Denton was, and I think it's -- I

      18    think my earlier statement that it's fair for a jury to

      19    consider, in trying to evaluate whether someone perpetrated a

      20    fraud, whether there was a commonality among the victims --

      21    that seems to ring true here -- and I saw, when they

      22    testified, by -- Mr. Denton unfortunately wasn't here to

      23    testify, but his niece testified as to his characteristics,

      24    which were very similar to the characteristics of these

      25    witnesses here.
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 16 of 55   PageID #: 2630
                                                                                     16



       1          So why isn't that probative of -- and significantly

       2    probative, of the fact that it was Mr. Denton who committed a

       3    fraud -- jeez, I keep saying that -- that it was Mr. Kilmartin

       4    who committed the fraud -- mail fraud against Mr. Denton?

       5                MR. MERRILL:    And, again -- and I understand that --

       6    that I'm kind of being a Monday morning quarterback here, but

       7    -- but as I look at this, someone that was not there at the

       8    trial, but when I looked at it, it just seems to me that it --

       9    and I'm not disagreeing that it was commonality, it did

      10    establish commonality.

      11          But the question is, as I understand from reading all the

      12    First Circuit cases, is, was there a better way to do it?               And

      13    I think in the -- the Varoudakis case, they -- they take some

      14    empathy with you, as the trial judge, by saying, you don't

      15    know about it ahead of time, you've got to decide it in the

      16    heat of, you know, what's the boilerplate 404(b) that we do

      17    here, whereas the government has the time to analyze and

      18    decide, is there a better way?       But yet they -- they -- they

      19    put the burden on you and --

      20                THE COURT:   How -- how would they have proven,

      21    though, that commonality of personality characteristics?

      22                MR. MERRILL:    Well, as -- as I was saying before,

      23    your average common person, including the jurors, is not going

      24    to go to that black site.      People that are going to go to that

      25    black site, other than out of interest, are people that are
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 17 of 55   PageID #: 2631
                                                                                    17



       1    thinking of ending their life or that are so depressed that

       2    they're looking for a way out.       You have to look to go to that

       3    Web site to find it, and I think it was Walter Cottle, when he

       4    was asked to describe it, said it's just this black screen.

       5                 THE COURT:   Right.

       6                 MR. MERRILL:   So I -- I think there were ways to

       7    prove that the victims that Mr. Kilmartin chose were people

       8    that were looking for something that he was going to be

       9    willing to sell them, and there'd be a way of establishing

      10    that without bringing in this emotionally-laden testimony.

      11                 THE COURT:   All right.

      12                 MR. MERRILL:   Almost like an antiseptic way of

      13    establishing what the government needed without going over the

      14    line.

      15                 THE COURT:   All right.   Well, I appreciate your --

      16    do you want to be heard on this -- this issue, Mr. Frank?

      17                 MR. FRANK:   Your Honor, I'd be happy to answer any

      18    questions.    I mean, I -- I think I -- it's such an awkward

      19    position to be here posttrial with the defense second-guessing

      20    and making suggestions about how the -- the government should

      21    have better tried its case.

      22                 THE COURT:   But that's what the First Circuit -- I

      23    mean, that's what appellate courts do all the time.            They

      24    look --

      25                 MR. FRANK:   I --
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 18 of 55   PageID #: 2632
                                                                                      18



       1                THE COURT:    -- at the record and they say, you know,

       2    what -- they have a perspective on the case that, you know,

       3    we, when we're in the trenches, don't have.

       4                MR. FRANK:    But -- but to go further than that and

       5    suggesting that -- it's so contrary to the way we think about

       6    things, Your Honor.      You know, when we're preparing a case,

       7    I'm -- I'm trying to anticipate hearsay objections and -- and

       8    exceptions.    And, here, I've got a defense attorney, after --

       9    after the fact, after the trial, faulting me for not coming up

      10    with hearsay methods of -- of proving -- that was the

      11    awkwardness I'm speaking of.

      12          And I think the government did in this case, as I've laid

      13    out in the papers, think about these issues and -- and teed

      14    them up, in some ways pretrial.       But even at that, you know,

      15    when I went back and I read the transcript, Your Honor, I

      16    think there is over 700 pages of testimony in this case.                Only

      17    about 60 of those pages are -- are taken up by the testimony

      18    of the five witnesses about which Mr. Merrill is complaining.

      19    And I read those pages, and I think it's a pretty -- pretty

      20    methodical examination.      I don't think I dwelled on -- on the

      21    emotion; I don't think I repeated it excessively; I didn't

      22    think -- I don't think I repeatedly went back and elicited it

      23    time and time again.

      24          And I think the bottom line is --

      25                THE COURT:    I don't think his charge -- you can
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 19 of 55   PageID #: 2633
                                                                                    19



       1    correct me if I'm wrong -- I don't think there was anything in

       2    the complaint that Mr. Merrill's raising that criticized the

       3    actual way the testimony was handled.        I think that the -- the

       4    -- the issue that Mr. Merrill has raised is whether they

       5    should have been called at all.        Is that -- are --

       6                MR. FRANK:   Well, I thought it was a little --

       7                THE COURT:   Was there something about the way -- I

       8    thought -- frankly, I agree with Mr. Frank that if you're

       9    going to put these people on, he handled it in a very

      10    professional and non -- he didn't try and draw out the

      11    emotional testimony.     It came naturally to the extent it came

      12    out.

      13                MR. MERRILL:    Correct.    I'm not challenging the

      14    questions that were asked.      I'm just raising the issue, was

      15    there a better way that it could have been done?           And, again,

      16    I'm not raising that sua sponte.        I'm basing it upon what I

      17    read in the First Circuit.

      18                THE COURT:   Right, right.

      19                MR. MERRILL:    And -- and the Varoudakis case was

      20    2000 -- in the year 2000.      And they say there, trial courts do

      21    not have the benefit of context.        When evidentiary issues are

      22    raised in limine before trial and when raised again at trial,

      23    do not always have the time to assess critically the 404(b)

      24    boilerplate formula for the admission of the evidence so often

      25    invoked by the prosecution.       By contrast, the prosecution does
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 20 of 55    PageID #: 2634
                                                                                     20



       1    have the advantage of context and time and can analyze

       2    rigorously whether the exception to Rule 404(b) and the

       3    limitations of Rule 403 apply to the facts.            The failure to

       4    engage in that analysis leads to the needless complications we

       5    find in this case and others.

       6          So -- so they're saying this -- this happens and -- and

       7    perhaps there's a better way of doing it.         Again, in

       8    acknowledgment of Old Chief, there's more than one way to skin

       9    a cat.   And so the question is not whether it was commonality,

      10    but whether there was a better way to show that there's a

      11    certain type of person that's going to be going to this type

      12    of -- of -- of Web site.

      13                THE COURT:   Yeah, I'm -- I'm a little -- it seems to

      14    me that your proposal about what the government should have

      15    done -- maybe they could have done it that way, but it would

      16    not -- it would have been weak testimony.         It would have -- it

      17    would not have -- you know, saying, well, of course,

      18    Mr. Denton was depressed and that's why he was led to this Web

      19    site, and the other individuals were also depressed and you

      20    can infer that from the fact that they visited the Web site,

      21    which is what you're saying, doesn't have the same convincing

      22    power as somebody who says I was depressed in sort of the same

      23    way, literally, that Mr. Denton was depressed and this is what

      24    depression is like and this is what I felt, and it has -- you

      25    know, I do think the admonition in Old Chief that the
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 21 of 55   PageID #: 2635
                                                                                    21



       1    government has a right to choose how to prove its case within

       2    the constraints of 403 is still a pretty -- is still good law.

       3                MR. MERRILL:    And I'm not challenging that, Judge,

       4    and -- and that's why I said during our last conference -- and

       5    I think it's reflected in the briefs -- in all due respect,

       6    that's why we have a trial judge because the trial judge has

       7    got to be the gatekeeper, and that's why Varoudakis is saying

       8    it puts you in an untenable position because sometimes it's

       9    not easy to read during the trial.        Where do you reach that

      10    tipping point?

      11                THE COURT:   Right.

      12                MR. MERRILL:    So I'm not saying there isn't

      13    commonality.    I'm not saying -- clearly, it makes for a better

      14    case if they get to hear everything about those people, but

      15    the question is, at what point does it become too much?

      16                THE COURT:   Do you think that some of that testimony

      17    -- is your -- is it your viewpoint that some of the testimony

      18    would have been admissible, but not five witnesses?

      19                MR. MERRILL:    Depending on who those witnesses were

      20    and -- and maybe -- in hindsight, maybe Mr. Ridge should have

      21    been willing to stipulate to certain things without the

      22    necessity of the testimony coming in; I -- I don't know.

      23    Again, that makes me a Monday morning quarterback.           I wasn't

      24    here at the time.

      25          But in -- in reviewing it, with the benefit of -- of
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 22 of 55   PageID #: 2636
                                                                                    22



       1    hindsight, which is always 20/20, it seems to me that there --

       2    there would have been a better way that both sides could have

       3    worked together to -- to present the case so that this issue

       4    wouldn't be with us right now.

       5                THE COURT:   All right.    Mr. Frank, do you want --

       6    sorry.   I think I interrupted you.       Do you want to proceed?

       7                MR. FRANK:   Your Honor, again, we -- we come back

       8    again to this argument that the government should have done

       9    more pretrial as counsel argues Varoudakis calls for.            I think

      10    we did engage in this analysis, and I think --

      11                THE COURT:   So --

      12                MR. FRANK:   -- this --

      13                THE COURT:   -- tell me -- tell me why it was then

      14    that, having engaged in that analysis, you decided that it was

      15    necessary, from the government's perspective, to call each of

      16    these witnesses.

      17                MR. FRANK:   Well, and that's -- that's the next

      18    point I want to make.      I mean, I think there is an emotional

      19    truth.   You know, we prove cases by telling stories through

      20    witnesses, hopefully competent first-person testimony, not --

      21    not third-person hearsay either through Stu Quinn or -- or

      22    even Gail Coates, albeit in her case we didn't have any

      23    alternative; Denton wasn't available.

      24          But the idea that -- that this testimony was unduly

      25    emotional it seems to me begs the question of what -- what's
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 23 of 55   PageID #: 2637
                                                                                    23



       1    appropriate emotion in this context?        As the court's pointed

       2    out, we didn't -- the government didn't devise this scheme and

       3    it didn't choose to pick on depressed-to-the-point-of-suicidal

       4    people and -- and take advantage of them.         The defendant did

       5    that.

       6            And we're supposed to prove cases with competent, you

       7    know, firsthand percipient witnesses, and, in fact, generally

       8    it's disproved of -- disapproved of to prove, you know, our

       9    case through third parties and hearsay.        And in this case, I

      10    don't think it's fair to the government to expect that the

      11    case be sanitized of the emotional content that it actually

      12    has.    I mean -- and -- and that's where I come down to.          I

      13    think the government tailored this case pretty carefully and

      14    kept that to a minimum, didn't -- didn't -- didn't dwell,

      15    didn't linger on it, didn't repeat it, but elicited the truth,

      16    including the emotional truth, that was there and that formed

      17    a common scheme.

      18            I mean, as I argued at trial, this was really a pretty

      19    unusual, almost to the point of being a signature crime, I

      20    think, if not a signature crime, scheme.         I -- you know, this

      21    idea of picking on people who are depressed to the point of

      22    suicide -- and I actually believe it was both as I argued,

      23    there was a monetary motive here, but I think there was also a

      24    vindictive motive here, a sort of perverse one, but that's --

      25    that's what the government believes actually happened here,
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 24 of 55   PageID #: 2638
                                                                                        24



       1    and those are some of the people who were actually victimized.

       2          I mean, this scheme -- let's not forget when we're

       3    talking about cumulativity and overemotionality, I mean, this

       4    was a big scheme, much broader than we charged and much

       5    broader than, you know, we proved in any great detail.            I

       6    mean, there were hundreds of people around the world whom he

       7    corresponded with, whom he targeted.        There were others with

       8    whom he accept -- from whom he accepted money that we didn't

       9    charge and didn't present, others to whom he sent things,

      10    including a woman in California, Rita Foster, a dancer, who

      11    got something, Epsom salts, from Mr. Kilmartin.           Because she

      12    was a dancer, suspected they were Epsom salts.           Nevertheless,

      13    drank them in an effort to kill herself.         It didn't work.        I

      14    mean, we -- we were in touch with her through her husband, who

      15    curiously is named Thompson Sharkey and is a criminal defense

      16    attorney.    My point is only there was a lot of other evidence

      17    here of this scheme, and some of it I've -- I've detailed for

      18    you in my written submissions.

      19          And going back to the Varoudakis argument that we didn't

      20    -- we didn't exercise restraint here, we did exercise

      21    restraint in -- in various ways and -- and others besides that

      22    I haven't described for you.       So I -- and then I come back to

      23    the argument that I had been making, which is, there is an

      24    aspect to proving a case to a jury's satisfaction that

      25    includes recognizing there's an expectation that people, you
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 25 of 55   PageID #: 2639
                                                                                    25



       1    know, respond with appropriate emotion to things.           And I

       2    agree, it was interesting -- I think it's Walter Cottle you're

       3    referring to who was sort of remarkably unemotional --

       4                THE COURT:   Right.

       5                MR. FRANK:   -- about his experiences, and I'm not a

       6    psychiatrist, but I think -- my sense is that he's someone

       7    whose senses have been dulled by just this roller coaster ride

       8    of emotion that he's been on for so many years and appears at

       9    the moment to have relatively under control through a course

      10    of therapy, including medication.

      11          But that's reality, and reality is messy, and I think

      12    when we start -- I know we have to follow the law, and we have

      13    to follow the guidance that we get from the circuit.            But,

      14    still -- and we're proving it in a courtroom that is, in some

      15    sense, separate from the real world, but we've still got to

      16    prove that -- that case, and an aspect of proving a case is

      17    that emotional truth, and I don't think in this case, given

      18    the reality, that was overdone as Mr. Merrill is arguing.

      19                THE COURT:   The -- the other -- I don't know if

      20    counsel -- you weren't there, so you can't get a sense of

      21    this, Mr. Merrill, but you were there, Mr. Frank.           I --

      22    perhaps it's from years of sitting on the bench and also

      23    practicing law, that my sensitivity to emotional matters is a

      24    little bit blunted, and I don't mean that in a -- I'm not an

      25    automaton or anything, but we get -- in the range of emotional
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 26 of 55   PageID #: 2640
                                                                                    26



       1    testimony, this was, in part, emotional.         People were talking

       2    about, you know, their depression to the point where they were

       3    committing suicide, and I -- I found some of them to be

       4    emotional.

       5          But they didn't come anywhere near the kinds of emotions

       6    I've often seen playing out in other types of cases where you

       7    have, for example, child pornography cases and victims coming

       8    up and talking about the impact that early sexual intercourse

       9    with an adult male, perhaps an uncle or a father or a

      10    stranger, and being photographed and having those photographs

      11    and videos placed on the Internet and what impact that has had

      12    on their lives.     I mean, the level of emotion there is

      13    extraordinary.

      14          And one of the most emotional testimonies I've ever seen

      15    was in a personal injury case where the nurse, who was a

      16    hardened nurse with years of working at Maine Medical Center,

      17    broke down and cried when she remembered treating this young

      18    boy who came in with just horrific personal injuries.

      19          I don't -- I didn't -- these were emotional, and I think

      20    it's important to say they were emotional, but I don't think

      21    that they -- given the range of emotions we see here in the

      22    courtroom, even in many sentencings where mothers and fathers

      23    are getting up and weeping about their children -- and you've

      24    seen that time and time again -- that -- these people weren't

      25    crying; they weren't unable to contain themselves; the jury
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 27 of 55   PageID #: 2641
                                                                                    27



       1    wasn't crying.    The jury was interested, but I've seen cases

       2    where emotion is -- was far more dramatic than it was in this

       3    case.

       4            Do you want -- do you have any sense on that?        Do you

       5    want to comment on that?

       6                 MR. MERRILL:   Well, A, I want to agree with you, I

       7    think that anybody that is involved in the practice of trial

       8    law, your senses are going to be dulled a little bit.            It's

       9    almost like police officers, that they can't do their job if

      10    they're going to react every time they come on a homicide

      11    scene.    It's the same thing.      We hear things day in and day

      12    out that most people, you know, shouldn't hear and don't want

      13    to hear.

      14                 THE COURT:   Right.

      15                 MR. MERRILL:   So our senses might be a little bit

      16    dulled.    But you'd asked before, what if there was only one

      17    witness as opposed to five?        And when Mr. Frank was talking

      18    about these witnesses testifying, at what point does it become

      19    that propensity that you want to try to avoid?           For example,

      20    if you've got a horrible case like that where a woman's been

      21    sexually abused by a relative, how many other people are you

      22    going to be able to bring in as 404(b) until the jury's going

      23    to say, lock this person up and throw away the key, the world

      24    would be better rid of their shadow?

      25            But, again, as somebody that is learning this by reading
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 28 of 55   PageID #: 2642
                                                                                    28



       1    the transcript, somebody that I thought to me came across as

       2    really pathetic was Walter Cottle, who Mr. Frank doesn't think

       3    was all that bad, but when I read it, here's a guy that, you

       4    know, rises through the ranks to basically be a supervisor of

       5    all these great resorts, like in Amelia Island and Branson,

       6    Missouri, and then the stress of the job gets to him, he

       7    doesn't want to talk to his wife, he doesn't want to talk to

       8    his child, that's clearly somebody that is depressed, and then

       9    he talks about this cyanide that he carried around like it was

      10    a security blanket.

      11                THE COURT:   Right.

      12                MR. MERRILL:    And, again, it just -- to me, I was

      13    thinking what a pathetic situation he found himself in where

      14    he couldn't feel the love of his child or his wife, but he

      15    carried this -- this poison around as a security blanket until

      16    he tells his doctor one day, and she basically said, look, you

      17    either give it to me or I'm having you committed.           I mean, I

      18    don't see how you can't walk away from that -- and I only read

      19    it --

      20                THE COURT:   Right.

      21                MR. MERRILL:    -- thinking --

      22                THE COURT:   The -- the difference was -- I agree

      23    with everything you said about his testimony, but I found his

      24    testimony interesting.      Now, I'm just talking personally, I

      25    found it very interesting and intriguing, but he said it in
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 29 of 55   PageID #: 2643
                                                                                    29



       1    such a sort of matter-of-fact way, this is what I went

       2    through.   I had this -- I had a great job, and I -- I found

       3    myself wrapped up, particularly when I got to Las Vegas and I

       4    was running this 5,000 room hotel, that it was just -- I was

       5    too busy, and I was crying, and I couldn't handle myself

       6    emotionally.    And the affect was very different.         It was sort

       7    of like -- I -- I was very interested in what he had to say,

       8    but I wasn't reacting emotionally, as you might have thought

       9    based on the transcript itself.

      10          The others -- the women who came forward, the grandmother

      11    who came forward, it seems to me, were presenting a little

      12    more emotional testimony, but that's -- you know, that's

      13    neither here nor there.

      14          Why don't we go on to the next question -- I want to be

      15    sure that I have it correct.       You're not making a motion for a

      16    judgment of acquittal or a new trial on those fraud counts; is

      17    that right, or are you?      Because your prior counsel said he

      18    was not.

      19                MR. MERRILL:    No, not -- not on the fraud counts

      20    them -- I think we're talking about the non -- the death

      21    counts here.

      22                THE COURT:   The two death counts that he was

      23    convicted of, right?

      24                MR. MERRILL:    Correct.

      25                THE COURT:   Okay.    So let's turn to those death
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 30 of 55   PageID #: 2644
                                                                                    30



       1    counts.   And there is a -- there is some First Circuit law

       2    that says that evidence can be both direct and intrinsic and

       3    404(b), and, of course, what your point is on both whether

       4    it's direct or 404(b), that the -- that the -- that there's

       5    still a need to do a 403 analysis.

       6                MR. MERRILL:    Correct.

       7                THE COURT:   But it struck me that the testimony --

       8    and I think I -- I was skeptical of Mr. Frank's argument that

       9    the -- well, let's -- let's turn it this way.          Was there -- is

      10    there something about -- assuming that this evidence was

      11    404(b) evidence and not direct evidence that -- on the death

      12    counts, do you think that the 404(b) analysis on this evidence

      13    would preclude its admission as opposed to the 403 analysis?

      14                MR. MERRILL:    I'm not sure that I can spine

      15    (phonetic) the -- the first part of the test with regard to

      16    the death counts and this testimony.        What was the special

      17    relevance with regard to the death counts that allowed this to

      18    come in as 404(b)?     I don't know what that special relevance

      19    was before you even get to the point of whether its

      20    probativeness was outweighed by its prejudice.           But why was --

      21                THE COURT:   Well -- so assume for a moment that the

      22    argument the government was making here was you don't put a

      23    gun in the hand of somebody who's suicidal, basically.            I

      24    mean, you don't put potassium cyanide in the mail to somebody

      25    who has told you and has avowed that they're going to use it
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 31 of 55   PageID #: 2645
                                                                                    31



       1    to kill themselves.

       2                MR. MERRILL:    And therein lies the rub because he

       3    didn't send cyanide to any of the five people that testified;

       4    they all got Epsom salts.      So where is the special relevance

       5    to the death counts?

       6                THE COURT:   Well, what -- what he knew from the

       7    other individuals is that there is a class of individuals --

       8    maybe it's something that we can assume, but I don't think you

       9    can necessarily assume it -- there's a class of individuals

      10    out there who are so depressed that they are not only

      11    interested in killing themselves, but they visit Web sites

      12    where they try and find out how to do it, and then they pay

      13    somebody money to send them poison.        That there -- there is a

      14    group of people out there who are so unhappy with life that

      15    they're willing to buy death through the mail.

      16          And his experience with these five demonstrated that

      17    these people are -- are out there and they're so serious about

      18    trying to kill themselves that if -- I guess the question

      19    would be, doesn't that -- isn't that evidence of the kind of

      20    person he knew he was dealing with?        Isn't it evidence that

      21    there's this class of individuals, sort of like commonality of

      22    victims that I was talking about earlier?         Why isn't that

      23    appropriate evidence?

      24                MR. MERRILL:    Because we don't have a scheme here

      25    that you have to prove.      You just have to prove he did it to
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 32 of 55   PageID #: 2646
                                                                                     32



       1    this one individual.

       2                 THE COURT:   Right.   But the -- the testimony under

       3    404(b) is allowable if it goes in for preparation and plan and

       4    knowledge.

       5                 MR. MERRILL:   But he -- I guess the problem that I

       6    have with it is he treats Denton differently than he treats

       7    the others.    The others, he defrauds them.       Denton complains

       8    about it, and that's when he sends Denton the cyanide the

       9    second time around, you know, after this discussion about IC3

      10    and what are you going to do and get rid of everything.            That

      11    didn't happen with anybody else, and that was one of the

      12    arguments that was made at the hearing in December.            I think

      13    the grandmother talked about doing something, but didn't, but

      14    nobody else had threatened him.       Now --

      15                 THE COURT:   Oh, well, somebody else did.       There was

      16    -- Autumn Roland actually complained and told him.

      17                 MR. MERRILL:   After -- after the fact.

      18                 THE COURT:   Yeah, Edith Mae Collins --

      19                 MR. MERRILL:   Who is a grandmother, I believe.

      20                 THE COURT:   -- the grandmother complained, but

      21    didn't tell.

      22                 MR. MERRILL:   But didn't tell.

      23                 THE COURT:   And then --

      24                 MR. MERRILL:   So it was either didn't complain or

      25    complained after the fact, so there's no commonality there.
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 33 of 55   PageID #: 2647
                                                                                      33



       1          Denton is the only one that, when he complained,

       2    Mr. Kilmartin did something about that.

       3                THE COURT:   Right.    That's not the -- the --

       4                MR. MERRILL:    And --

       5                THE COURT:   That's not quite the point.        The point

       6    was basically the kind of person he was dealing with.

       7                MR. MERRILL:    The one that comes to mind that I

       8    think would fit that was I think Stacey Williams because she

       9    said I don't have the guts to use a gun and I don't want to

      10    cut myself, so I was looking for something like cyanide.                And

      11    that's not exactly on point because Mr. Denton apparently was

      12    willing to try anything, including one time tried to poison

      13    himself with nicotine, so he -- he was going to try anything

      14    he could to try to end his life.       I mean, he was hellbent and

      15    determined he didn't want to be here anymore, and when he lost

      16    his girlfriend, to him, that was the last straw, that she

      17    apparently had -- had given him some sense of balance --

      18                THE COURT:   Right.

      19                MR. MERRILL:    -- when she came into his life, and I

      20    think there was some suicide prior to her, but she gave him a

      21    sense of balance.     When he lost her, he didn't care anymore.

      22    One way or the other, he was taking his life, and I think that

      23    comes through with the testimony of the niece.           I -- I don't

      24    know that anybody else quite fits his situation.

      25                THE COURT:   Why wasn't the testimony of these other
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 34 of 55   PageID #: 2648
                                                                                    34



       1    individuals -- why isn't it direct testimony on a death claim?

       2    And I'm thinking -- they had to prove -- they had to prove

       3    everything on the death claim.       There wasn't -- necessarily

       4    they didn't have to prove a scheme as such, but they had to

       5    prove -- one thing Mr. Ridge did on the death claims is

       6    basically say, you know, we're putting the government to its

       7    proof on that.    And they -- each of these witnesses came in

       8    and they said this is the type of baggie that I got, this is

       9    the type of envelope, this is the handwriting on the envelope,

      10    this is the type of parcel that I received, this is the e-mail

      11    correspondence.     I went through that a little bit earlier.

      12          And all of that, why doesn't that buttress directly the

      13    identity of the individual, namely, your client, who actually

      14    put the cyanide in the mail to Mr. Denton?         Why isn't -- why

      15    isn't that fair game for direct evidence?

      16                MR. MERRILL:    I guess the problem I have with that,

      17    Your Honor, is that you've got a series of e-mails between

      18    Mr. Denton and Mr. Kilmartin that I think clearly establish

      19    identity, but, again, none of these other people were mailed

      20    an injurious article; none of them were mailed cyanide.            They

      21    were mailed Epsom salts.

      22                THE COURT:   Right, but they --

      23                MR. MERRILL:    So --

      24                THE COURT:   Let me -- let me just focus on what I

      25    had asked, and that is, there is not just the question of did
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 35 of 55    PageID #: 2649
                                                                                     35



       1    he put cyanide in the mail, but was it him anyway?            And for

       2    that, you look at the handwriting on the packages; you look at

       3    the e-mail correspondence and the tone of the e-mails.             We

       4    know that people have screen names and who knows whether the

       5    skiptin who was talking to Mr. Denton was the same skiptin who

       6    were talking to these other individuals, and you wrap up all

       7    these pieces of information to demonstrate that, yes, it was

       8    Mr. Kilmartin who was involved in Denton just the way he was

       9    involved in these other individuals.        Why isn't that probative

      10    of identity?

      11                MR. MERRILL:    Well, with regard to Walter Cottle, he

      12    couldn't remember the name he was dealing with; he didn't know

      13    it.   At the end, Mr. Frank shows him the items that he turned

      14    over to the postal inspector, and he was able to identify

      15    them, yes, this is what I turned over.        Why do you need

      16    Mr. Cottle to do that?      Why can't you just have the postal

      17    inspector testify that I received these from Walter Cottle,

      18    this is the -- the bag -- baggie I got from him, this --

      19    because Walter Cottle couldn't identify it.            He couldn't -- he

      20    didn't make -- give any testimony that identified Sidney

      21    Kilmartin as being skiptin.       He didn't remember any of it, but

      22    he was able to identify the items that were moved into

      23    evidence; I think it was 46.       But that could have been done

      24    without him.    So what -- what did he add to the mix?           Why was

      25    it necessary to actually put him on the witness stand to
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 36 of 55   PageID #: 2650
                                                                                    36



       1    testify?   And that's just one example.

       2          But even if you say that it was direct intrinsic

       3    evidence, there's still got to be some -- some connection

       4    that's necessary that you get from this witness, and -- and I

       5    don't see anything that you got from Walter Cottle that

       6    satisfied that.

       7                THE COURT:   All right.    All right.      Do you want to

       8    be heard on that, Mr. Frank?

       9                MR. FRANK:   Your Honor, in this line of questioning,

      10    I -- I did have a -- a thought or two I wanted to contribute,

      11    if I could.

      12          I understood the point of departure was, what was the

      13    special relevance --

      14                THE COURT:   Right.

      15                MR. FRANK:   -- the 404(b) special relevance of

      16    the --

      17                THE COURT:   Well, there were two questions:         One is,

      18    wasn't it -- wasn't some of this evidence direct evidence,

      19    it's not even 404(b) evidence?       And then the second question

      20    is the special relevance under 404(b).        Thank you.

      21                MR. FRANK:   Absolutely, Your Honor.        I mean, I think

      22    my first position is it is direct intrinsic evidence of the

      23    death counts every way you think about them, beginning with,

      24    you know, it -- it happens during the same -- in the midst of

      25    the -- the time frame charged in the indictment; it's relevant
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 37 of 55   PageID #: 2651
                                                                                    37



       1    to explicit elements in the death count charges.

       2                 THE COURT:    Which ones?

       3                 MR. FRANK:    Well, I'm thinking most particularly the

       4    retaliation and the tampering charges.        One of the elements of

       5    those charges is that there had been a federal offense, you

       6    know, to retaliate against and tamper with, and the indictment

       7    explicitly charges that federal offense is the fraud charged

       8    above in the indictment against all the victims -- Denton and

       9    otherwise.    So --

      10                 THE COURT:    So the thought is that Kilmartin's

      11    sitting there thinking if this guy blows the whistle, I'm

      12    going to be found out not only for what I've been doing with

      13    Denton, I'm going to be found out with Stacey Williams and

      14    with Mr. Cottle and all these other individuals.

      15                 MR. FRANK:    Yeah, absolutely, and those charges --

      16    the tampering and the retaliation -- one of their elements is

      17    effectively intent.       But in -- and this is where this -- this

      18    -- this intrinsic/extrinsic analysis tends to dovetail because

      19    one of the items of special relevance under 404(b) is intent

      20    and --

      21                 THE COURT:    Right.

      22                 MR. FRANK:    -- you know, I -- I think you can think

      23    of it both ways, frankly, as direct intrinsic evidence of the

      24    crimes charged, and I think that's -- that's a pretty, of

      25    course to me, persuasive argument.
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 38 of 55   PageID #: 2652
                                                                                     38



       1          But I think it's also 404(b) specially relevant to

       2    opportunity, as you were describing it.        You know, these are

       3    the people that he, you know, sought out because he sensed

       4    that there was an opportunity there to take advantage of

       5    people, for whatever reason, be it money or spite or both.              I

       6    think it's probative of his intent.        You know, why does he

       7    want to take advantage of these people and why does he want to

       8    retaliate against -- why does he want to kill Denton?            It is

       9    because he knows that -- where that leads and that leads to

      10    big trouble for him, much bigger than just, look, his dealings

      11    with Denton are trouble enough, but -- but he had a lot more

      12    to worry about than just Denton, and he knew that.

      13          And I think it's also probative of ID, which isn't --

      14    which isn't explicitly an element of the offenses, but, of

      15    course, always is and, coincidentally, is also one of those

      16    items of special relevance under 404(b), and I think it's

      17    probative of identity in a number of different ways,

      18    including, as I argued, again, through intent and motive as in

      19    a person with the intent or motive to retaliate against

      20    someone or kill them is more likely to be their killer than

      21    someone who doesn't have that motive.

      22          But it's also, I think, probative because of this --

      23    either -- there is this element of the common scheme that

      24    points to Kilmartin as Denton's killer.        It's all those

      25    features the court has identified, as well as the unusual
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 39 of 55   PageID #: 2653
                                                                                    39



       1    nature of this scheme that I've described, which is -- which

       2    is, again, I think pretty unusual to pick on -- you know, to

       3    decide that the people you're going to pick on are these

       4    extremely-depressed-to-the-point-of-suicide victims.

       5            As regards Mr. Merrill's argument about Mr. Cottle's

       6    inability to identify Mr. Kilmartin, I'm not sure I completely

       7    understand that argument.      But, look, no one here was able to

       8    identify Mr. Kilmartin in the courtroom the way that an

       9    eyewitness ID might be able to be made.        This is -- this is a

      10    circumstantial case of identity in every -- in every sense,

      11    but I think it's a powerful case -- circumstantial case, and

      12    that's because the -- the accumulation of all these different

      13    circumstances that I think we've identified up until this

      14    point.

      15                 THE COURT:   Well, didn't -- didn't Mr. Ridge suggest

      16    during the course of the defense that maybe it was somebody

      17    else?

      18                 MR. FRANK:   And I think that's -- that -- yes, Brawn

      19    Kelly, and I think that -- so there's another aspect -- I

      20    don't think it's specifically identified as special relevance

      21    under 404(b), but I think it's a fair reply to that

      22    suggestion.    You know, he suggested that someone else -- Brawn

      23    Kelly, whose name came up in an e-mail exchange, I think.

      24                 THE COURT:   Right.

      25                 MR. FRANK:   But there was no other evidence that
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 40 of 55   PageID #: 2654
                                                                                     40



       1    Mr. Kelly, you know, had any motive to kill Mr. Denton the way

       2    there was all this evidence that Mr. Kilmartin did, which was

       3    all that evidence of the scheme --

       4                THE COURT:   And didn't --

       5                MR. FRANK:   -- to defraud.

       6                THE COURT:   -- didn't he also suggest that maybe he

       7    didn't really get the cyanide?

       8                MR. FRANK:   He suggest --

       9                THE COURT:   There was some difficulty -- there was

      10    some mistake that UP -- the postal service made or UPS made in

      11    the delivery and it wasn't signed properly and maybe he didn't

      12    really -- maybe he wasn't the one who really got it.            Wasn't

      13    that part of the whole thing?

      14                MR. FRANK:   I think that was an argument that was

      15    made, and I think there was an argument at the beginning and

      16    at the end -- again, I'm not sure I completely appreciate

      17    it -- but that he -- what it was that was sent to Denton

      18    didn't actually kill Denton.       I think that was a -- a thread

      19    of argument throughout, too.

      20          And I think, you know --

      21                THE COURT:   There was a -- there was an argument

      22    about potassium cyanide versus cyanide, right?

      23                MR. FRANK:   And that the government had not proved

      24    that what killed Denton was potassium cyanide.           On the front

      25    end, it had evidence that he had obtained potassium cyanide
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 41 of 55   PageID #: 2655
                                                                                    41



       1    from Fisher Scientific through Capricorn Group, but at the

       2    other end, the -- the -- the -- David Alun Hutchings, the --

       3    the Cardiff toxicologist, could only opine it was cyanide, not

       4    whether it was sodium or potassium, and then there was an

       5    issue about the HazMat 360's --

       6                 THE COURT:   Right.

       7                 MR. FRANK:   -- ability to distinguish between

       8    potassium and sodium cyanide, and I --

       9                 THE COURT:   So he -- he was defending, in part,

      10    on -- you know, I'm not faulting him.        I mean, his job was to

      11    try and pull the bricks out of the wall, I mean, that's what a

      12    defense lawyer's job is, and yours is to build the wall, so he

      13    was trying to pick whatever brick he could.

      14          But one of the bricks was Fisher didn't really send him

      15    -- there's -- the government hasn't proven that Fisher sent

      16    Kilmartin --

      17                 MR. FRANK:   Or that it actually got all the way to

      18    Kilmartin.

      19                 THE COURT:   That it actually -- yeah, right, that it

      20    actually got to him when it could have been picked up by

      21    somebody else, right?

      22                 MR. FRANK:   There was some -- there was some -- I

      23    agree, that at the point of collection in Augusta --

      24                 THE COURT:   Right.

      25                 MR. FRANK:   -- at the UPS store, there was no
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 42 of 55   PageID #: 2656
                                                                                    42



       1    signature for -- no one signed for it is my recollection.

       2                THE COURT:   Something like that, yeah.        There was --

       3                MR. FRANK:   And I think -- and I agree with your

       4    assessment, Your Honor, I think Mr. Ridge did.           I think he --

       5    he looked for the weaknesses that he could find and he -- he

       6    argued them.

       7                THE COURT:   Right.    So the issue -- I mean, it may

       8    not have been as strong a case, but it doesn't mean that the

       9    -- you're bound by proving beyond a reasonable doubt; you've

      10    got the highest standard of proof that is available under the

      11    law.   And you're trying to nail down, yes, it was this

      12    individual, it was no other individual who did this, correct?

      13                MR. FRANK:   Yes, Your Honor, it is.

      14                THE COURT:   Do you want to be heard on those things,

      15    Mr. Merrill?

      16                MR. MERRILL:    Just, Your Honor, to say, again, that

      17    it becomes cumulative at some point.

      18                THE COURT:   Right.

      19                MR. MERRILL:    And I guess my last point is that in

      20    the Henry case, the First Circuit case from 2016 -- '15 talks

      21    about this -- that, again, was a Rule 404(b), it was a prior

      22    drug conviction --

      23                THE COURT:   That's right.

      24                MR. MERRILL:    -- and the court said, well, there was

      25    no objection made at -- at trial.
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 43 of 55   PageID #: 2657
                                                                                    43



       1                THE COURT:   Well, there was certainly objections

       2    Mr. Ridge --

       3                MR. MERRILL:    Right.

       4                THE COURT:   -- clearly made.

       5                MR. MERRILL:    And, here, there were objections, and

       6    this goes to the limiting instruction.        I think you reach a

       7    point where that limiting instruction really is not serving

       8    its purpose anymore, and -- and so even if it could come in as

       9    direct versus 404(b), I still -- I still think at the end

      10    you've got the same problem.

      11                THE COURT:   There are two other issues I want to

      12    raise with counsel, and the first is the jury verdict itself.

      13    The jury verdict, Mr. Kilmartin was found guilty of

      14    everything, except one count, and on that one count, they

      15    found him not guilty.

      16          Now, is it fair to look at that as some indication that

      17    the jury was not so emotional that they simply went in and

      18    didn't consider the evidence and elected him with a running

      19    clean straight -- convicted him on a clean slate instead of

      20    parsing through the various counts and coming up with a not

      21    guilty verdict?

      22                MR. FRANK:   Your Honor, that's certainly my

      23    argument, and I think I took that lead from Ford, which speaks

      24    of telltale -- I think it was in the context of the harmless

      25    error analysis, but, still, I think it applies here.            I think
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 44 of 55   PageID #: 2658
                                                                                    44



       1    it's a -- Mr. Merrill argued that we have no way of knowing

       2    what the jury's basis was, and I agree to a certain extent,

       3    although we -- the Court of Appeals speaks of there being

       4    these type of telltales, and I do think it's possible to

       5    understand the jury's split verdict here as one that really

       6    was the product of some critical thinking, rigorous analysis,

       7    and drawing the distinction between the retaliation count,

       8    where what the government had basically was circumstantial

       9    evidence of motive to retaliate in the form of disparate

      10    treatment between Denton, who got lethal cyanide, and Collins

      11    and Roland, who didn't, but then he didn't know -- you know,

      12    neither -- you know, Denton's case, he actually did complain

      13    and told Kilmartin he complained.

      14          And that's in contrast to the evidence with respect to

      15    the tampering count where the government did have and did

      16    present direct evidence of tampering in the form of

      17    Mr. Kilmartin's own words to Denton in e-mails, appealing to

      18    him to destroy all evidence of their interaction before he had

      19    his event.

      20          So I do think it's possible, without too much difficulty,

      21    to make logical sense of the split verdict here and to take

      22    comfort from that split verdict that this jury really

      23    deliberated and decided in a very responsible, rational, and

      24    rigorous fashion.

      25                 THE COURT:   Isn't that a fairly sophisticated
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 45 of 55   PageID #: 2659
                                                                                    45



       1    distinction, and shouldn't we credit the jury with making that

       2    distinction between tampering and retaliation and evaluating

       3    that, and doesn't that indicate some -- that they -- that they

       4    weren't overwhelmed with the emotion of these five witnesses?

       5                MR. MERRILL:    Except that -- and I think Mr. Frank

       6    spoke about this at the hearing in December -- it's not really

       7    logical why they convicted Mr. Kilmartin of 14 and found him

       8    not guilty of 15 because 15 was kind of the fait accompli,

       9    retaliate for providing to a law enforcement officer

      10    information.    He'd already done that; he'd already filed the

      11    IC3 complaint.

      12          So that would seem to be a fait accompli versus 14, which

      13    says, to prevent the tes -- attendance and testimony of Andrew

      14    Denton in official proceeding.       I think you talked about that

      15    in December of 2015 -- '16, rather, in terms of the future

      16    versus present, that it didn't make any sense because, one, it

      17    was in the present, he already filed the IC3 complaint,

      18    whereas 14 was to prevent him from doing something in the

      19    future, and Mr. Denton had already indicated, I've notified

      20    the FBI, I'm not taking any more action on it, so there'd be

      21    no reason to suspect he was going to on the promise that he

      22    was going to get what he originally bargained for.

      23          So we don't know why jurors reach verdicts they do; we

      24    don't know.    But, logically, you have a hard time

      25    rationalizing how they could find him guilty of 14 and not
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 46 of 55   PageID #: 2660
                                                                                    46



       1    guilty of 15.    You don't understand what they reversed --

       2                THE COURT:   Well, except that -- except I think

       3    Mr. Frank has given us some pretty good suggestion of how --

       4    they had direct evidence of tampering -- direct.           I mean,

       5    destroyed all the evidence, that's tampering.          And

       6    retaliation, they have to figure out what really was going on

       7    in Mr. Kilmartin's mind and why he sent the potassium cyanide,

       8    and maybe they just thought, you know, did he do it for spite?

       9    Did he do it because he felt obligated, he'd taken the money,

      10    and, therefore, if this guy complained, he really felt he had

      11    to because that was the bargain that he'd made?           I mean, that

      12    wouldn't be retaliation necessarily and spite wouldn't be

      13    retaliation, but there was an element there where they could

      14    have found retaliation; they just said it's not beyond a

      15    reasonable doubt.

      16                MR. MERRILL:    Right.   But -- but the problem is,

      17    whichever argument you take, it's kind of like arguing how

      18    many angels fit on the head of a pin.        We can argue about it

      19    all day, but we're never going to have the answer because we

      20    don't know why they did, but I don't think that it necessarily

      21    suggests that they weren't emotional in deciding the other

      22    counts against Mr. Denton.

      23                THE COURT:   You'd have a better case if they'd done

      24    a clean slate, right?

      25                MR. MERRILL:    Yes.
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 47 of 55   PageID #: 2661
                                                                                    47



       1                THE COURT:   Right.    The -- the final thing I just

       2    want you to touch on because oftentimes, as in Ford, the First

       3    Circuit will look at these and say, well, the -- the -- we

       4    wouldn't have done what the trial judge did, you know, and we

       5    have the benefit of a cold record and the complete record and

       6    we can analyze it, and as you suggested earlier, Mr. Merrill,

       7    sometimes the perspective is different with a complete record

       8    than it is trying to make decisions as each witness is called

       9    forward, but they look at it and they say, well, we wouldn't

      10    have done what the trial judge did, we think he may have made

      11    a mistake, but the evidence here is so overwhelming that the

      12    error must be deemed harmless.

      13          Even if I accept all your arguments here, isn't the

      14    evidence, the cumulative evidence, here, taking the same --

      15    taking the witnesses out of it that you object to, isn't the

      16    evidence that your client was guilty of the crimes for which

      17    he was convicted virtually bulletproof?        Isn't it

      18    overwhelming?    Why shouldn't I come to the conclusion that --

      19    I mean, there -- I don't need to go through all the evidence,

      20    but the evidence is -- was mountainous that, unfortunately,

      21    Mr. Kilmartin was involved in this and that he did put cyanide

      22    in the mail to a person who was highly depressed and that

      23    person took that cyanide and killed himself.

      24                MR. MERRILL:    With regard to the fraud counts, I

      25    agree; 5, 7, and 12, I agree.       I'm not as certain with regard
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 48 of 55    PageID #: 2662
                                                                                     48



       1    to the death counts.

       2                THE COURT:   What -- what is there about the death

       3    counts, though?

       4                MR. MERRILL:    A couple of things, and, again, just

       5    reviewing last night for purposes of today's hearing, I was

       6    rereading the testimony of Postal Inspector Taylor, and,

       7    again, not having been there, I don't know how the whole thing

       8    played out other than what I'm -- I'm reading, but there was

       9    an issue about the fact that the government could have tested

      10    this cyanide, but didn't do it over the course of three years,

      11    and I believe that Mr. Ridge got Mr. Taylor to acknowledge

      12    that they were aware that the company from which he obtained

      13    the cyanide could test it, I think, within a millionth of a

      14    part of a metal and would have been able to say whether it was

      15    potassium cyanide or not.

      16          There was also the issue about the fact that it was

      17    delivered to UPS, but UPS had no record showing that

      18    Mr. Kilmartin ever actually picked that up.            And then there is

      19    the issue that Mr. Kilmartin stopped communicating with

      20    Mr. Denton as of December 7th, but this -- this individual

      21    Brawn Kelly apparently attempted to contact him on the 24th

      22    asking if he was still interested in the cyanide.

      23          And so I -- I think there's at least an argument there

      24    that the government didn't connect all the dots.            It clearly

      25    could have done the testing, but for some reason, even though
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 49 of 55   PageID #: 2663
                                                                                    49



       1    it was suggested in the UK and the UK said, no, we should let

       2    the United States do it, they're going to prosecute it, it

       3    goes from December 2012 until 2015 and it never gets tested,

       4    and all Inspector Taylor can say is I don't know why that it

       5    wasn't, but it clearly wasn't.

       6          So I'm not as convinced as the government necessarily is

       7    that there was overwhelming guilt with regard to the death

       8    counts.   I think there are arguments you could make that there

       9    were gaps there.

      10                THE COURT:   Well, there has to be not just -- your

      11    argument has to interrelate with the error that you contend

      12    that the court committed, so -- correct?         In other words, in

      13    order to be harmless, you look at the -- they look at the case

      14    and they say, he committed an error, but did the error affect

      15    the verdict?    And whatever error you contend I made didn't

      16    address the question of potassium cyanide and whether it was

      17    tested.

      18                MR. MERRILL:    I apologize.    I thought you were

      19    asking if I thought there was overwhelming evidence --

      20                THE COURT:   Well --

      21                MR. MERRILL:    -- as to those counts.

      22                THE COURT:   Right.    But the context was harmless

      23    error.

      24                MR. MERRILL:    Oh, I'm sorry, I apologize.

      25                THE COURT:   Okay.    So the question is harmless
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 50 of 55   PageID #: 2664
                                                                                    50



       1    error.   If I had -- if I committed an error in allowing these

       2    five witnesses to testify, why shouldn't I conclude the jury

       3    would have come to the same conclusion?

       4                MR. MERRILL:    That the First Circuit would have come

       5    to the same conclusion or the jury?

       6                THE COURT:   No, well, I mean, if I excluded all --

       7    if I'd done the right thing by your counts and I excluded

       8    these five witnesses or allowed maybe one of them to testify,

       9    the stipulation still would have gotten in, right?

      10                MR. MERRILL:    Hm-hmm.

      11                THE COURT:   And so it's the incremental amount that

      12    they testified to that was different from the stipulation;

      13    that's what we're focusing on.        And how can I come to the

      14    conclusion that if that had been properly excluded from the

      15    evidence, if that tes -- that additional testimony, the live

      16    witnesses that you -- you are complaining about, if -- if I

      17    hadn't introduced that, how do I come to the conclusion that

      18    they wouldn't have already found him, based on the evidence

      19    that was properly introduced, guilty as charged?

      20                MR. MERRILL:    I guess my argument would be that you

      21    still ran the risk that it had a propensity and that had it

      22    not -- had they not decided that he was a bad person who had

      23    done this before, so they were going to convict him now, which

      24    is what propensity is, would they have necessarily convicted

      25    him of this most serious charge, the death count, that he
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 51 of 55   PageID #: 2665
                                                                                    51



       1    mailed this article with the intention to murder Mr. Denton?

       2    Meaning they may have found him guilty of the mail frauds, but

       3    may not have found him guilty of this -- of this most serious

       4    count, Count 1.

       5                THE COURT:   So you -- you -- you think that the

       6    evidence that was admitted that should not have been admitted

       7    goes to motive?

       8                MR. MERRILL:    I'm saying I don't believe the

       9    evidence was that strong on Count 1 that without this other

      10    evidence, whether it was intrinsic or 404(b) evidence that

      11    kind of pushed it over the top, that made them decide --

      12                THE COURT:   But, specifically, what was it about

      13    that evidence that you contend was error that caused a --

      14    specifically error that caused the jury to reach the wrong

      15    verdict?

      16                MR. MERRILL:    That they may have reached a point

      17    that they just thought Sidney Kilmartin was a bad person.

      18                THE COURT:   All right.    Mr. Frank?

      19                MR. FRANK:   Your Honor, I -- the scheme evidence

      20    does not have character or propensity effect as regards the

      21    death counts, at least as I understand the First Circuit's

      22    analysis, black letter, with my own gloss.         I mean, I'm

      23    thinking of Ford, but also Santagata and McGauley.           I mean,

      24    the scheme -- the concern is that either -- the concern about

      25    character or propensity evidence is that either the
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 52 of 55   PageID #: 2666
                                                                                    52



       1    defendant's general bad nature, the jury's going to hold that

       2    against him, he is generally a bad guy, a bad character, so he

       3    must have killed Mr. Denton, or it is that, you know, we know

       4    that he's done other different bad things in the past, and

       5    based on that knowledge, we're going to conclude that he

       6    killed Mr. Denton on this occasion.

       7            The problem is that the scheme evidence occurs at the

       8    same time.    It's not -- it's not other -- it's not either

       9    other in time or other in character or -- and it is -- and it

      10    is other in character or nature.       In other words, the greatest

      11    risk of propensity is he did the same thing -- the same exact

      12    thing a long time ago, we know that, and on the basis of that,

      13    we think he has a propensity to do that bad thing, and we're

      14    going to find him guilty of this bad thing for which he is on

      15    trial today because of that bad thing then.

      16            And that's not what we have here with the scheme

      17    evidence.    The scheme evidence occurs at the same -- same

      18    time.    I mean, the scheme is charged from April of '12 until

      19    May of '13, and there was evidence -- in May of '13, there's

      20    Collins -- I think that may be the last thing that we -- we

      21    specifically proved -- and the -- the death counts all occur

      22    in November and December.

      23            So it's right in the middle of the time period, and it's

      24    different -- it's drastically different in character.            I mean,

      25    the idea that -- so both in terms of -- of a temporal
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 53 of 55   PageID #: 2667
                                                                                    53



       1    proximity and logical proximity, these two things are remote.

       2    Temporal -- I'm sorry.      So -- so it happens at the same time,

       3    so he's not -- he's -- it's not remote in time, and it's

       4    different in character, nature, i.e., it's -- there's not as

       5    much concern or risk of propensity that a jury's going to say,

       6    hey, fraudster, oh, yeah, he -- you know, a guy who's willing

       7    to defraud people is going to kill them.         I hope I'm making

       8    sense, but --

       9                 THE COURT:   Well, that's what -- that's exactly what

      10    Mr. Ridge had argued; basically, he's a fraudster, but he's

      11    not a killer.

      12                 MR. FRANK:   He's not a killer, I think that's right.

      13                 THE COURT:   So just because somebody is willing to

      14    -- has the moral blindness to go out and cheat people who are

      15    mentally ill and are considering suicide and take money from

      16    them and send them something that -- send them Epsom salt

      17    instead of cyanide, I mean, that's -- that's one kind of

      18    character, but it's a whole different thing to actually put

      19    the cyanide in the mail.      He didn't need the cyanide in order

      20    to perpetrate the fraud; all he needed was a jar of Epsom

      21    salt.

      22            So the -- the notion that because you're willing to take

      23    money from people under false pretenses, that you're willing

      24    to kill them seems to me to be a giant step in terms of

      25    propensity.
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 54 of 55   PageID #: 2668
                                                                                    54



       1                MR. FRANK:   That would be my argument.

       2                THE COURT:   Right?

       3                MR. FRANK:   Yes, Your Honor.

       4                THE COURT:   Okay.    Do you have anything in addition,

       5    Mr. Merrill?

       6                MR. MERRILL:    No, Your Honor.

       7                THE COURT:   Again, I'd like to thank counsel.         This

       8    was -- this has been well presented and well argued, and I've

       9    tried to give it a lot of thought.        I have hopes of getting an

      10    opinion out in the relatively near future.         And, again, I

      11    appreciate, particularly you, Mr. Merrill, you came in in this

      12    case by appointment after other lawyers had been terminated,

      13    and you've done a very fine job for Mr. Kilmartin.           I'm sure

      14    Mr. Kilmartin appreciates it, and I do, too.

      15                MR. MERRILL:    Thank you, Your Honor.       Glad to be of

      16    assistance to the court.

      17                MR. FRANK:   Thank you, Your Honor.

      18                THE COURT:   Court will be in recess.

      19          (Proceedings concluded at 11:38 a.m.)

      20

      21

      22

      23

      24

      25
Case 1:14-cr-00129-JAW Document 275 Filed 10/17/18 Page 55 of 55   PageID #: 2669
                                                                                    55



       1                                 CERTIFICATION

       2          I certify that the foregoing is a correct transcript from

       3    the record of proceedings in the above-entitled matter.

       4

       5

       6    /s/ Julie G. Edgecomb                           October 17, 2018
            Julie G. Edgecomb, RMR, CRR                     Date
       7    Official Court Reporter
       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
